Opinion by
Mr. Chief Justice Sterrett,
This appeal is from the refusal of the court to take off the judgment of nonsuit entered on the trial of an action for per*68sonal injuries alleged to have been caused by the defendant’s negligence. No reason of record appears to have been given by the learned court in support of the action complained of, nor does the testimony introduced by the plaintiff disclose any sufficient ground therefor. On the contrary, the evidence was quite sufficient to carry the case to the jury on questions of fact, which, if determined in plaintiff’s favor, would have entitled him to a verdict. The nonsuit cannot be sustained on the ground that the evidence was insufficient to warrant the jury in finding that the defendant’s negligence was the proximate cause of plaintiff’s injury. While there may be some evidence from which a juiy might possibly infer that the plaintiff himself was not wholly free from contributory negligence, it is not of such a character as to justify the court in holding as matter of law that he was guilty of any negligence that contributed to his injury. At best, the evidence referred to is barely sufficient to warrant submission of the question to a jury. Whether the plaintiff was or was not guilty of contributory negligence must be inferred from all the facts and circumstances di&'closed by the testimony, and such inferences of fact are for the jury and not for the court: Merriman v. Phillipsburg Borough, 158 Pa. 78; Borough of Easton v. Neff, 102 Pa. 474.
It is unnecessary to refer in detail to the testimony introduced by the plaintiff. It evidently tended to sustain his claim, and clearly involved questions of fact which were for the determination of the jury. We are all of opinion that there is nothing in it to justify the court in refusing to take off the judgment of nonsuit.
Judgment reversed and procedendo awarded.